       Case 1:19-po-00016-SAB Document 45 Filed 09/10/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROGER BROWN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-po-00016-SAB
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   STATUS HEARING AND
13   vs.                                           ORDER
14   ROGER BROWN,                                  DATE: October 21, 2021
                                                   TIME: 10:00 a.m.
15                    Defendant.                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant Roger Brown, that the status hearing
20   currently set for September 16, 2021, be continued to October 21, 2021, at 10:00 a.m.
21          The parties have agreed to continue the status hearing at the request of the defendant,
22   who requires additional time to obtain records. Mr. Brown is alleged to have violated the terms
23   of his probation. Defense counsel is seeking records in order to appropriately address the
24   allegations and, if necessary, prepare for sentencing. Accordingly, the parties request a
25   continuance to October 21, 2021.
26   ///
27   ///
28   ///
      Case 1:19-po-00016-SAB Document 45 Filed 09/10/21 Page 2 of 3


 1                                     Respectfully submitted,
 2
                                       HEATHER E. WILLIAMS
 3                                     Federal Defender
 4   Date: September 10, 2021          /s/ Matthew Lemke
                                       MATTHEW LEMKE
 5                                     Assistant Federal Defender
                                       Attorney for Defendant
 6
                                       ROGER BROWN
 7
 8                                     PHILLIP A. TALBERT
                                       Acting United States Attorney
 9
     Date: September 10, 2021          /s/ Jeffrey Spivak
10                                     JEFFREY SPIVAK
                                       Assistant United States Attorney
11                                     Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                          2
       Case 1:19-po-00016-SAB Document 45 Filed 09/10/21 Page 3 of 3


 1                                              ORDER
 2            IT IS HEREBY ORDERED that the status hearing scheduled for September 16, 2021, is
 3   continued to October 21, 2021, at 10:00 a.m. The defendant is ordered to appear.
 4
     IT IS SO ORDERED.
 5
 6   Dated:     September 10, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                    3
